                        IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF TENNESSEE AT NASHVILLE


MEMPHIS A. PHILLIP RANDOLPH INSTITUTE, et al.,

         Plaintiffs,
v.                                                             No. 3:20-cv-00374

TRE HARGETT, et al.,

         Defendants.


                                MOTION TO QUASH SUBPOENA


         Comes now movant, Linda Phillips, Shelby County Administrator of Elections (hereinafter

“Movant”), by and through undersigned counsel and pursuant to the Federal Rules of Civil

Procedure rule 45(d)(3)(A), and moves this Court to quash the subpoena issued from the District

Court for the Middle District of Tennessee, and for her cause states the following grounds:

      1. On November 12, 2020, Plaintiffs issued the attached subpoena which included seven (7)

         numbered paragraphs requesting significantly voluminous and extensive documents and/or

         demanding Movant compile certain data with a deadline for response of November 25,

         2020.

      2. The Movant was served a copy of the subpoena on November 13, 2020.

      3. The issuing party’s subpoena fails to allow a reasonable time to comply in violation of Fed.

         R. Civ. P. 45(d)(3)(A)(i), and in fact, many of the requests would be impossible to obtain

         responses for by the proposed deadline of November 25, 2020 given that the Movant is in

         the middle of certifying the November 3, 2020 Federal election. In addition Movant is

         conducting a run-off election in the City of Collierville, set for December 8, 2020; early

         voting in that election has already begun and runs through December 3rd.
                                                   1

     Case 3:20-cv-00374 Document 121 Filed 11/20/20 Page 1 of 10 PageID #: 3039
   4. The issuing party or its counsel has failed to avoid undue burden and expense on respondent

       and the Shelby County Election Commission as required by Fed. R. Civ. P. 45(d)(1) and

       subjects respondent and the Shelby County Election commission to undue burden as

       considered in Fed. R. Civ. P. 45(d)(3)(A)(iv);

   5. The issuing party’s need for the documents requested in their subpoena is greatly

       outweighed by the onerous burdens placed on Movant, a non-party to this lawsuit.

   6. Movant relies on the Affidavit of Linda Phillips, Administrator of Elections for the Shelby

       County Election Commission in support of this motion, attached hereto as EXHIBIT A.

   7. Movant asks the Court to quash the attached subpoena for the above stated below.

                                     LAW AND ARGUMENT

       “[O]n a timely motion, the court “must quash or modify a subpoena that ... subjects a person

to undue burden.” In re: Modern Plastics Corp., 890 F.3d 244, 251 (6th Cir. 2018), reh'g denied

(May 17, 2018), cert. denied sub nom. New Products Corp. v. Dickinson Wright, PLLC, 139 S.

Ct. 289 (2018) (citing Fed. R. Civ. P. 45(d)(3)(A)(iv)).

               Pursuant to Rule 45 of the Federal Rules of Civil Procedure, the
               Court must quash or modify a subpoena that: (i) does not allow
               reasonable time to comply; (ii) requires a person to comply
               beyond the geographical limits in Rule 45(c); (iii) requires
               disclosure of a privileged or protected matter; or (iv) subjects a
               person to an undue burden. Fed. R. Civ. P. 45(c)(3)(A). The
               Court may also quash subpoenas where: (i) the subpoena would
               require disclosure of a trade secret or confidential research; or (ii)
               the subpoena would require disclosure of an unretained expert's
               opinion. Fed. R. Civ. P. 45(c)(3)(B).

Gulley v. Lapaglia, No. 3:12-CV-371, 2013 WL 6713565, at *1 (E.D. Tenn. Dec. 19, 2013).

Courts must “balance the need for discovery against the burden imposed on the person ordered to

produce documents,” and the status of that person as a non-party is a factor. In re: Modern Plastics

Corp., at 251 (quoting Am. Elec. Power Co., Inc. v. United States, 191 F.R.D. 132, 136 (S.D. Ohio

                                                   2

  Case 3:20-cv-00374 Document 121 Filed 11/20/20 Page 2 of 10 PageID #: 3040
1999)). “A court must protect a non-party subject to a subpoena if it ‘requires disclosure of

privileged or other protected matter’ or the subpoena ‘subjects a person to undue burden.’ ” United

States v. Tenn. Walking Horse Breeders' and Exhibitors Ass'n, 727 F. App'x 119, 123 (6th Cir.

2018)

        The requirements of Rule 45 of the Federal Rules of Civil Procedure are mandatory and

are not mere suggestions. Hill v. Homeward Residential, Inc., 799 F.3d 544, 553 (6th Cir. 2015)

([Appellant urges] us to “temper[ ]” the “technical” Rules by interpreting them “through the lens

of common sense.” But these rules were not made to be “tempered”; they were made to be

“technical”—from the specific amount of fees tendered, to the court issuing the subpoena, to the

geographic scope of the request.”). Plaintiff and counsel for Plaintiff failed to abide by the

mandatory requirements in Rule 45 to take steps to avoid imposing an undue burden on Movant.

The scope of the requests, number of categories, and breadth of those categories along with the

insufficient time to respond leave little doubt of the undue burdens placed on Movant by Plaintiff

or its counsel.

        Petitioners, through counsel, served the attached subpoena duces tecum upon Movant, a

non-party to this litigation, on November 13, 2019. (EXHIBIT 1 to EXHIBIT A). The subpoena

includes over four (4) pages of descriptions, definitions, and instructions and two (2) pages

containing seven (7) numbered paragraphs, each with multiple sub parts, requiring Movant to

produce compilations of data, documents, and communications by November 25, 2020. Several

requests demand documents and data “sufficient to show” particular desired results and/or

representations, with some requests which would require hundreds of hours of time to produce

(e.g. the number of first-time voters who registered by mail who voted absentee in the November

3, 2020 election would require Movant’s staff to go through 30,000 applications one at a time as

there is not a readily accessible reporting function to produce Petitioner’s desired results).
                                                  3

  Case 3:20-cv-00374 Document 121 Filed 11/20/20 Page 3 of 10 PageID #: 3041
       The subpoena does not comply with the requirements of Fed. R. Civ. P. 45, places an undue

burden and extreme expense on a non-party, does not give sufficient time to respond to the

voluminous, broad requests, and the balance of the benefit to the Plaintiffs is outweighed by the

undue burden placed on Movant. A plain, cursory reading of the subpoena reveals that Plaintiff

and counsel for Plaintiff have not attempted to avoid undue burden and expense on the SCEC, on

the contrary, the sheer breadth of the requests suggests the opposite (See e.g. request #7 and

definition S). Moreover, several of the requests are likely readily available from the Defendants in

this case and could be obtained through ordinary discovery procedures available to Petitioners.

Evidently, given the posture of Plaintiff’s case, this Subpoena is an attempt to either circumvent

the discovery limitations they currently face or an effort to intentionally burden Movant right after

an election when the work for Movant and its staff is far from over. Accordingly, the Court should

as a matter of course quash the subpoena issued to Movant.

       “Rule 45 generally imposes a duty on the issuer of a subpoena to take reasonable steps to

avoid imposing an undue burden or expense on a person subject to the subpoena. In re Digital Res.,

LLC, 246 B.R. 357, 372–73 (B.A.P. 8th Cir. 2000) (citing Fed. R. Civ. P. 45(c)(1)). Subpoena

requests are unduly burdensome if the requests are broad in scope in terms of the number of

categories of requests, the breadth of each category, and if the time frame for response to the

requests is insufficient. See In re: Modern Plastics Corp., at 251.

           a. Inappropriate and vague requests

       As an initial matter, the requests submitted to Movant are inappropriate requests to a non-

party third party. The majority of Plaintiffs’ request ask Movant to produce documents and data

“sufficient to show” specific results or representations that are desirous for Plaintiff. It is improper

for a party to rely on responses to a subpoena that implicitly seeks the respondent to advocate for

                                                   4

  Case 3:20-cv-00374 Document 121 Filed 11/20/20 Page 4 of 10 PageID #: 3042
any particular party’s legal position. See Alexander v. California Dep't of Corr., No. 2:08-CV-

2773, 2010 WL 4069953, at *3 (E.D. Cal. Oct. 18, 2010) (“Reliance on the authority of the court

to issue a subpoena duces tecum on a private party whom plaintiff implicitly seeks as an advocate

would be improper.”). In effect, the requests force Movant to become an advocate of the positions

and representation of significance of the information Plaintiff is seeking in order to present it to

the Court. While these requests may be appropriate to submit to as interrogatories and requests for

production to a party, they are entirely inappropriate requests to a non-party, as they are not solely

requests for document but also would require Movant to compile data from the documents

requested.

       Further, what is “sufficient to show” the requested specific results or representations from

data is vague and subject to the desired results and representations Plaintiff wishes to present in its

case. It is not incumbent on a non-party third-party to filter and sift through the tens of thousands

of documents requested in order to show a particular data set result or representation. As they are

written, the requests require Movant to dedicate significant staff resources that it does not have in

order to produce documents in response to the Subpoena. Currently, Movant is in the process of

finalizing the certification process for the November 3, 2020 elections as well as prepare for and

conduct a runoff election (including early voting) for the City of Collierville. This makes the

requests unduly burdensome and expensive as addressed in subsection c. below.

             b. Insufficient time to respond

       Here the subpoena fails to provide Movant with reasonable time to respond to the

extraordinarily broad, voluminous, onerous and burdensome document production requests. The

subpoena was served on Movant on November 13, 2020 with a response deadline of November

25, 2020. The sheer volume of document requests (to say nothing of the requests for data

                                                  5

  Case 3:20-cv-00374 Document 121 Filed 11/20/20 Page 5 of 10 PageID #: 3043
compilation) would take the Shelby County Election Commission (hereinafter “SCEC”) many

months to locate, review and redact while at the same time complying with its statutory duties to

run elections in Shelby County.

       Eleven (11) days and seven (7) business days to respond to Plaintiffs’ subpoena is not a

reasonable amount of time to respond to the subpoena request given the ongoing special election

for Collierville, the upcoming Thanksgiving holiday, the tireless work by SCEC Staff for the last

several months straight, and the pending staff vacations during the next two and a half months.

(EXHIBIT A, ¶¶ 15-17). The SCEC does not have responses to or would require significant

amounts of time to request, locate, review, and redact documents responsive to the subpoena.

(EXHIBIT A, ¶¶ 6-14).

       The SCEC is currently in the midst of certifying the November 3, 2020 election and running

a special runoff election in Collierville, Tennessee and as a result does not have the staff resources

to devote to this request and fulfill its duties to conduct the March 3, 2020 primary election.

(EXHIBIT A, ¶ 15-17).

       With seventeen (17) full time staff and twelve (12) regular part-time employees, the SCEC

staff is already stretched to capacity in preparation for the March primary election. (EXHIBIT A,

¶ 17). Further, the SCEC will be operating with a skeleton staff from December 18 through January

11th, and SCEC staff who have been working tirelessly preparing, executing and certifying the

August 6, 2020 primary and the November 3, 2020 general election are expected to be taking much

deserved and earned vacation time during the months of December and January as well (EXHIBIT

A, ¶15).

       As a result, Movant does not have the time or staff resources to compile the voluminous

document requests in the subpoena. Moreover, due to the volume of the requests Plaintiff and/or

Plaintiff’s counsel should have known that eleven (11) days (seven working days) was insufficient
                                                  6

  Case 3:20-cv-00374 Document 121 Filed 11/20/20 Page 6 of 10 PageID #: 3044
time to respond to these requests. Accordingly, the Court should quash the subpoena issued by

Plaintiff.

             c. Undue Burden and Expense

        A party issuing a subpoena on a non-party witness or its counsel has a duty to take

reasonable steps to avoid imposing an undue burden or expense on the non-party respondent. In

re: Modern Plastics Corp., at 250-51. Many of the requests for documents in the Subpoena seek

documents or compilation of data that can be obtained by Plaintiffs via alternative means. For

example, the documents requests #2, #4, and #5 describe documents or information that is believed

to be in the possession of the Defendant and should be available through ordinary discovery means.

As a result these requests are duplicative of documents that should be available through discovery.

        The scope of the requests in terms of the different types of documents sought, the breadth

of documents within those categories, and only having 11 days to respond further imposes undue

burdens and expense on Movant. The subpoena makes requests that would require significant

amounts of time to process and then compounds them by adding numerous sub-parts and then

applying them to special definitions all of which serves to further compound the amount of time it

would take to provide any type of response to Plaintiff’s subpoena. (EXHIBIT A, ¶ 15-17)

        Based on the factors above it does not appear that Plaintiff and counsel for Plaintiff took

any steps to avoid placing undue burdens and expense on Movant. Compliance with the subpoena

would take multiple months and significant costs and expenses considering the broad scope of the

requests, the number of categories, breadth of the categories, and insufficient time provided to

respond. Consequently, the subpoena subjects the SCEC to undue burden and expense, does not

give sufficient time to respond, and must be quashed.

             d. Burden of Production outweighs Plaintiff’s need for the requested documents

                                                 7

  Case 3:20-cv-00374 Document 121 Filed 11/20/20 Page 7 of 10 PageID #: 3045
       The Court should grant Movant’s motion to quash the subpoena because the burden of

production far outweighs Plaintiffs need for the demanded documents.

               “[L]imiting discovery is appropriate when the burden of providing
               the documents outweighs the need for it. See Fed. R. Civ. P.
               26(b)(2)(C). Specifically, ‘[a]n evaluation of undue burden requires
               the court to weigh the burden to the subpoenaed party against the
               value of the information to the serving party.’ The court's
               determination of ‘[w]hether a subpoena imposes an ‘undue burden’
               depends upon ‘such factors as relevance, the need of the party for
               the documents, the breadth of the document request, the time period
               covered by it, the particularity with which the documents are
               described and the burden imposed.’ Further, the status of a person
               or entity as a nonparty is a factor that weighs against disclosure.

Long v. Tennessee Valley Auth., No. 3:09-CV-114, 2009 WL 10710417, at *2-3 (E.D. Tenn. Sept.

18, 2009).

       Plaintiffs currently have no need for discovery given that the Court has dismissed the first

Count of their complaint and one of the named Plaintiffs withdrew from the case (DE 119, PageID

2955). Furthermore, the Court has previously denied Plaintiff’s preliminary injunction request for

lack of a likelihood of success on the merits and lack of irreparable injury. (Order, DE 118; DE

119, PageID# 2955-2956), which was upheld on appeal by the Sixth Circuit (DE 119, PageID#

2956). Finally, Plaintiffs’ case is currently on appeal challenging Plaintiff’s standing to assert the

only preliminary injunction request that was granted by this Court. Given the precarious position

of Plaintiffs’ case it appears unlikely they will succeed on the merits of this case and may not have

standing to bring some of the claims alleged. Consequently, Plaintiffs have no need for the

documents demanded at this time. Given the position of the case, Movant questions the very

limited timeframe Plaintiffs’ gave to produce such voluminous and time-consuming requests.

       The Affidavit of Linda Phillips (EXHIBIT A) plainly evidences the overwhelming burdens

placed on Movant by Plaintiffs’ subpoena requests. They are onerous and some are also duplicative

of documents obtainable from Defendants through discovery. Given the fact that the Court has
                                                  8

  Case 3:20-cv-00374 Document 121 Filed 11/20/20 Page 8 of 10 PageID #: 3046
dismissed or denied the preliminary injunction requests of three counts in the complaint with a

fourth currently on appeal on a challenge to Plaintiffs’ standing, it is evident that t Plaintiffs do not

have any significant need for the document requests. As a result, the burdens placed on Movant

far outweigh and exceed Plaintiff’s needs for the requests.

        This point is further underscored in light of the pending Motion to Dismiss filed by the

Defendants in this case (DE 63). Plaintiffs’ standing has been challenged by the Defendants on the

grounds that the complained-of statutes do not apply to Plaintiffs, Plaintiffs have not suffered any

injury-in-fact causally connected to the challenged Tennessee statutes, and/or because they lack

the basic requirements for organizational or associational standing. Assuming Defendants prevail

on their motion to dismiss and/or their motion to stay discovery, any production work performed

by Movant would be wasted time and money which further underscores just how far the burdens

of production on Movant outweigh Plaintiffs alleged need (or lack thereof) of these documents.

For this reasons, the Court should grant Movants motion and quash the subpoena.

        If the Court denies Movant’s motion to quash the subpoena as a matter of course pursuant

to Fed. R. Civ. P. 45, Movant respectfully requests a hearing before the Court to determine

reasonable and appropriate modifications to the Subpoena.

                                                Respectfully submitted,


                                                 /s/ John L. Ryder
                                                John L. Ryder (Tenn. Disc. No. 8258)
                                                Pablo A. Varela (Tenn. Disc. No. 29436)
                                                Harris Shelton Hanover Walsh, PLLC
                                                40 S. Main Street, Suite 2210
                                                Tel: (901) 525-1455
                                                Fax: (901) 526-4084
                                                jryder@harrisshelton.com
                                                pvarela@harrisshelton.com

                                                Counsel to Linda Phillips and
                                                The Shelby County Election Commission
                                                   9

  Case 3:20-cv-00374 Document 121 Filed 11/20/20 Page 9 of 10 PageID #: 3047
                                  CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that a true and correct copy of the foregoing was served on:

 WILLIAM L. HARBISON                              JANET M. KLEINFELTER
 LISA K. HELTON
 CHRISTOPHER C. SABIS                             ANDREW B. CAMPBELL
 CHRISTINA R.B. LOPEZ                             ALEXANDERS. RIEGER
 Sherrard, Roe, Voigt & Harbison, PLC             MATTHEW D. CLOUTIER
 150 3rd Avenue South, Suite 1100
 Nashville, Tennessee 37201
                                                  Office of the Tennessee Attorney General
 EZRA ROSENBERG                                   Public Interest Division
 POOJA CHAUDHURI
 JACOB CONRACK                                    P.O. Box 20207
 Lawyers’ Committee for Civil Rights Under        Nashville, TN 37202
 Law
 1500 K Street NW, Suite 900
 Washington, DC 20005
 DANIELLE LANG
 RAVI DOSHI
 MOLLY DANAHY
 JONATHAN DIAZ
 Campaign Legal Center
 1101 14th Street NW, Suite 400
 Washington DC 20005

via U.S. Mail on this the 20th day of November 2020.


                                                     /s/ Pablo A. Varela
                                                     Pablo A. Varela




                                                10

 Case 3:20-cv-00374 Document 121 Filed 11/20/20 Page 10 of 10 PageID #: 3048
